DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 were rejected in the previous office action. Claims 1 and 13 were amended. Claims 1-15 remain pending and are examined in this office action. 
 
Information Disclosure Statement
The Information Disclosure Statement filed 5/17/2022 has been reviewed and considered by the examiner. 

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-12 (pgs. 6-11 of remarks filed 3/25/2022) have been fully considered and they are persuasive. Claims 1-12 are novel and nonobvious over the prior art for the reasons described in the “Allowable Subject Matter” section below. 
Applicant’s arguments with respect to the previous § 103 rejections of claims 13-15 (pgs. 6-11 of remarks filed 3/25/2022) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 in response to applicant’s amendments related to the deletion of the carrier-generated information. Please see the updated § 103 rejections below. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “deleting the carrier-generated information from the at least one memory…” but appears it should read along the lines of “deleting the carrier-generated information from  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are novel and nonobvious over the prior art for the following reasons: 
With respect to independent claim 1, US 20090179735 A1 to Van teaches a lockable electronic hanger (Van: Fig. 8 and ¶ 0055 showing e-locker suspended from a doorknob on a front door – which is a particular form factor of an electronic locker for receiving delivered goods such as described in ¶ 0043-0047 and Figs. 3A-C) comprising: a first portion defining an integrated opening, wherein the integrated opening is sized and shaped to hang on or around an object (Van: Fig. 8 elements 238 and 240, described in ¶ 0055 as bar pieces forming an opening that is shaped to hang around a doorknob); a second portion positioned adjacent to and integrally formed with the first portion (Van: Fig. 8 container portion 236 and ¶ 0055 showing the e-locker 230 has a container portion 236 integrally attached to bar portions 238 and 240); a locking mechanism (Van: ¶ 0055 showing e-lock locks bar portion 238 in a closed loop, and also, “bar piece 240 may engage and prevent opening of front panel 242 when the e-lock is locked” or when e-lock is unlocked may disengage to allow access to interior of container portion 236; elements can be seen in Fig. 8); and a processor located within the first portion or the second portion (Van: ¶ 0041, ¶ 0055 discloses that container portion 236 of the locker Fig. 8 includes an e-lock and microprocessor). 
US 20040015393 A1 to Fong teaches a delivery locker device receiving an electronic destination address of a user, i.e. a mobile phone number, which is used to provide a notification to the user when the delivery is completed (Fong: ¶ 0051, ¶ 0010, ¶ 0049). Fong also teaches the delivery locker device providing the notification to the recipient user’s mobile number in response to the delivery being complete and the locker unit’s door being property closed (Fong: ¶ 0051, ¶ 0010). Fong describes the completion of the delivery includes entry of “the particulars of the lease and the delivery which can include, among others, the size of the locker needed, duration of the lease, and the delivery order number” (Fong: ¶ 0051).
US 20020107820 A1 to Huxter teaches receiving, a delivery company generated tracking number/parcel ID that is associated with the parcel from a carrier computing entity (Huxter: ¶ 0184, ¶ 0232, ¶ 0248-0249; noting that the tracking number is received by the automated collection point before the delivery person arrives and provides a matching tracking number/parcel ID). Huxter also teaches reading a tracking number/parcel ID at an automated collection point which causes the automated collection point to open and permit access for the package to be placed into the locker, wherein a message is automatically sent to the customer containing notification of the delivery upon the receipt of the package (Huxter: ¶ 0035-0036; also see ¶ 0173; noting that the parcel ID can be a carrier generated tracking number encoded as a barcode on the parcel as per ¶ 0184, ¶ 0232, ¶ 0248-0249) and that a central console of a delivery locker may delete a Parcel ID from its memory (Huxter: ¶ 0209).
US 20090166403 A1 to Volpe et al. (Volpe) teaches that a parcel locker/delivery box may include a microcontroller configured to perform delivery/authentication functions (Volpe: ¶ 0027-0029, ¶ 0047).
US 20060229895 A1 to Kodger, Jr. (Kodger) teaches deleting tracking number information by a carrier computing entity (Kodger: ¶ 0067, ¶ 0070). 
However, no combination of the prior art above or known to the examiner would have rendered obvious, considered in the context of the claim as a whole, transmitting an instruction from a carrier computing device to a memory of a lockable electronic hanger requesting the deletion of carrier-generated information from the memory of the lockable electronic hanger. Despite Huxter describing the locker device as automatically deleting the carrier generated parcel ID information after retrieval of a package (Huxter: ¶ 0209; also see ¶ 0184, ¶ 0232, ¶ 0248-0249; ¶ 0035-0036; ¶ 0173), Volpe deleting the tracking number as an access code following its use by a delivery agent (Volpe: ¶ 0031-0032), and Kodger teaches deleting tracking number information by a carrier computing entity (Kodger: ¶ 0067, ¶ 0070) - these references in combination are still not sufficient to render claim 1 obvious to one of ordinary skill in the art. 
None of the other previously cited references cure the deficiencies above. 
Therefore, independent claim 1, and the respective dependent claims 2-12, are allowable over the prior art. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20040015393 A1 to Fong et al. (Fong), further in view of US 20020107820 A1 to Huxter, and even further in view of US 20060229895 A1 to Kodger, Jr. (Kodger). 

Claim 13: Van teaches: 
A method for controlling a lockable electronic hanger (Van: Fig. 3, ¶ 0029-0033, Fig. 8 showing lockable electronic hanger), the method comprising: 

With respect to the limitation: 
wirelessly receiving carrier-generated data associated with shipment of an item for a user and an electronic address of the user 
While Van teaches that “e-lock 210 may send an email to computer 206 when a delivery is made so that purchaser 204 knows that the goods are available for pick-up” (Van: ¶ 0054) or that vendor may notify the purchaser via email that the goods are delivered (Van: ¶ 0083), Van does not explicitly teach receiving an electronic destination address of a user. However, Fong teaches a delivery locker device receiving an electronic destination address of a user, i.e. a mobile phone number, which is used to provide a notification to the user when the delivery is completed (Fong: ¶ 0051, ¶ 0010, ¶ 0049). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt of an electronic destination address of a user of Fong in the e-locker system of Van with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “it would be useful to have a system where the end customers can use the locker system without requiring any type of registration system, and who can receive the notification of the delivery in a convenient manner” (Fong: ¶ 0004). 
Furthermore, while Van teaches a transaction-specific code entered in order to allow entry and delivery of goods (Van: ¶ 0055), and Fong teaches the delivery agent may enter information such as an order number (Fong: ¶ 0051), Van/Fong do not explicitly teach wirelessly receiving carrier-generated information regarding the item from a carrier computing entity. However, Huxter teaches receiving a delivery company generated tracking number/parcel ID that is associated with the parcel from a carrier computing entity (Huxter: ¶ 0016, ¶ 0261; also see ¶ 0184, ¶ 0232, ¶ 0248-0249 showing the parcel ID may be a tracking number generated by the carrier and encoded on the package, and noting that the tracking number may also be received by the automated collection point before the delivery person arrives and provides a matching tracking number/parcel ID). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the transmission of the tracking number to the automated collection point, i.e. delivery locker, of Huxter in the e-locker system of Van/Fong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would have been motivated to do so to enable secure delivery to the locker and prevent inconvenience to the customer (Huxter: ¶ 0009-0013). 

With respect to the limitation: 
deactivating a locking mechanism of a lockable electronic hanger to an open configuration subsequent to receiving the carrier-generated data associated with the shipment of the item; 
providing a notification to the electronic destination address of the user based on the carrier-generated data associated with shipment of the item
As cited in the limitation above, Fong teaches a delivery locker device providing a notification to the recipient user’s mobile number in response to the delivery being complete and the locker unit’s door being property closed (Fong: ¶ 0051, ¶ 0010). Fong describes the completion of the delivery includes entry of “the particulars of the lease and the delivery which can include, among others, the size of the locker needed, duration of the lease, and the delivery order number” (Fong: ¶ 0051). However, to the extent that Van/Fong do not explicitly teach providing the notification to the electronic destination address in response to the receipt of the carrier-generated information, Huxter teaches reading a tracking number/parcel ID at an automated collection point which causes the automated collection point to open and permit access for the package to be placed into the locker, wherein a notification is automatically sent a message containing notification of the delivery upon the receipt of the package (Huxter: ¶ 0035-0036; also see ¶ 0173; noting that the parcel ID can be a carrier generated tracking number encoded as a barcode on the parcel as per ¶ 0184, ¶ 0232, ¶ 0248-0249). It would have been obvious to one of ordinary skill in the art at the time of the invention to have included unlocking the locker in response to receipt of the tracking number, and transmission of a notification to the customer once the delivery is made of Huxter in the e-locker system of Van/Fong/Huxter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would have been motivated to do so to enable secure delivery to the locker and prevent inconvenience to the customer (Huxter: ¶ 0009-0013).

With respect to the limitation: 
and deleting the carrier-generated information from the at least one memory based on an instruction from the carrier computing entity requesting deletion of the carrier-generated information subsequent to providing the notification 
Huxter teaches receiving, a delivery company generated tracking number/parcel ID that is associated with the parcel from a carrier computing entity (Huxter: ¶ 0184, ¶ 0232, ¶ 0248-0249), which is request from the carrier computing entity that causes the automated collection point to open and permit access for the package to be placed into the locker (Huxter: ¶ 0035-0036; also see ¶ 0173; noting that the parcel ID can be a carrier generated tracking number encoded as a barcode on the parcel as per ¶ 0184, ¶ 0232, ¶ 0248-0249) and Huxter also teaches that a central console of a delivery locker may delete a Parcel ID from its memory (Huxter: ¶ 0209), but Van/Fong/Huxter merely fail to teach that carrier-generated information is deleted as a result of a carrier computing entity requesting its deletion. However, Kodger teaches deleting tracking number information based on a deletion request by a carrier computing entity (Kodger: ¶ 0067, ¶ 0070). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the deletion of a tracking number from memory by a carrier computing entity of Kodger in the e-locker system of Van/Fong/Huxter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner’s Note: The final limitation for “deleting the carrier-generated information from the at least one memory based on an instruction from the carrier computing entity requesting deletion of the carrier-generated information…” does not specify to which device the at least one memory belongs to, therefore this would simply read on any carrier device deleting carrier generated information from a memory, under the broadest reasonable interpretation of the claim. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20040015393 A1 to Fong et al. (Fong), further in view of US 20020107820 A1 to Huxter, even further in view of US 20060229895 A1 to Kodger, Jr. (Kodger), and even further in view of US 20070257774 A1 to Stumpert et al. (Stumpert).

Claim 14: Van/Fong/Huxter/Kodger teach claim 13. With respect to the limitation: 
wherein the locking mechanism is deactivated remotely by one of a carrier computing entity, a user computing entity, or a customer computing entity 
 Van teaches that the e-lock may be controlled by a remote server (Van: ¶ 0042 showing “determine, based on instructions from a remote lock server, whether entry criteria are satisfied, and therefore to allow…access to locker”) but Van/Fong/Huxter/Kodger do not explicitly teach that the lock itself is deactivated remotely by a user computing entity. However, Stumpert teaches remotely deactivating a lock by a user (customer) computing entity (Stumpert: ¶ 0059). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the remote unlocking by a user (customer) device of Stumpert in the delivery system of Van/Fong/Huxter/Kodger with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “delivery success can be increased…because the handing over of the good is no longer depending on the personal attendance of a person accepting the consignment” (Stumpert: ¶ 0018). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090179735 A1 to Van Rysselberghe (Van) in view of US 20040015393 A1 to Fong et al. (Fong), further in view of US 20020107820 A1 to Huxter, even further in view of US 20060229895 A1 to Kodger, Jr. (Kodger), and even further in view of US 20150120601 A1 to Fee. 

Claim 15: Van/Fong/Huxter/Kodger teach claim 13. With respect to the limitation: 
wherein the locking mechanism is deactivated locally by one of a carrier computing entity, a user computing entity, or a customer computing entity 
Van teaches a remote server for communicating with e-lock (Van: ¶ 0013-0014, ¶ 0042, ¶ 0058 showing remote server or PC may be used to control the e-lock). Huxter also teaches that “the package ID may be transmitted wirelessly to a detector coupled to the automated collection point” (Huxter: ¶ 0016) and “validation of the package ID may be conducted through wireless interfaces such as a bar code scanner or a wireless transmitter/receiver” (Huxter: ¶ 0261). However, while Huxter at least teaches a local deactivation of the locking mechanism using a wireless transmission, Huxter does not explicitly state a carrier computing entity that performs the transmission for unlocking the locking mechanism. However, Fee teaches that a recipient, i.e. user, device may be used to deactivate a lock via a local wireless connection (Fee: ¶ 0068-0070 and Fig. 8). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the opening of the locker locally using the user/customer device of Fee in the delivery system of Van/Fong/Huxter/Kodger with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the recipient doesn't have to type in codes or other identification information into a kiosk, and/or carry and insert key cards, etc.” (Fee: ¶ 0020). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628          

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628